Canty, J.
Plaintiffs’ testate, Martin Mower, was grantee in a deed dated November 12, 1857, made by Burkelo and Morse,' recorded in Book 1 of Deeds, pages 515 and 516, in the office of register of deeds of Washington county, and conveying to Mower a part of a city lot in Stillwater, which, for the purposes of this case, may be described as bounded on the east by Lake St. Croix, on the west by Stimpsons alley, on the north by Chestnut street, and on the south by a line drawn parallel to, and sixty feet south of, that street, and conveying, also, a government tract of land some twenty miles from Stillwater. On November 34, 1868, Martin Mower made a deed to Rheiner, the description in which called for all the boundaries of this same part of this city lot, except that the south line ran to the shore of Lake St. Croix; thence north, along said lake shore, to the north line of the lot, to, and thence west along, Chestnut street, etc.; adding that it was the same premises conveyed to Mower by Burkelo by deed dated November 12, 1857, and recorded in said office in said book and page of deeds.
*293The lake in front of this lot has for many years past been used as a dumping ground for waste and garbage, and has been gradually filled in, so that the lake shore is now from 100 to 200 feet further out than it was when the lot was platted, in 1848, and this is an action of ejectment, brought by plaintiffs, to recover the land made in front of this lot by so filling out into the lake.
On the trial, plaintiffs offered to prove that at the time of making the last deed the old shore line urns pointed out by Mower to Rheiner; and it was orally agreed that it should be the boundary line of the land to be sold to Rheiner, and that afterwards they again agreed to recognize this as the boundary line, and that Mower had and kept possession of all outside of this line until Rheiner’s death, and that since that time the defendants, holding under Rheiner, have taken possession of all of this land up to the lake. The offer was refused. At the close of the trial judgment was ordered for defendants; and, from an order denying a motion for a new' trial, plaintiffs appeal.
The plaintiffs did not seek equitable relief, in having the deed to Rheiner reformed. Their offer was an attempt to contradict the terms of the deed by oral evidence, and was properly refused.
The description in the deed to Rheiner, even without the aid of the reference to the other deed, was sufficient to convey all the riparian rights along the shore of the lake. “Where a party conveys a parcel of land bounded by water, it will never be presumed that he reserves to himself proprietary rights in front of the land conveyed. The intention to do so must clearly appear from the conveyance; and the mere fact that the boundary of the lot conveyed is indicated by a line on the plat will not limit the grant to the lines on the plat, or operate to reserve to the grantor proprietary rights in front of the lot.” Gilbert v. Emerson, 55 Minn. 254, (56 N. W. 818,) citing Watson v. Peters, 26 Mich. 508. But in this case there wras not even a line on the shore to limit the grantee’s rights. But, if necessary, this deed was aided by the reference to the deed to Mower. While that deed conveyed two tracts, it wras plain the parties intended to refer to this one only. It is also true that the reference was to a deed made by Burkelo, while the deed to Mower was made by both Burkelo and Morse; but there were clearly sufficient other data given in the reference to identify it as the first-named deed. The date of the deed, grantee, general description of *294the premises, and book and page where the deed was recorded, were .all correctly stated, which was sufficient.
It is not necessary to decide, as between these parties and the state, which would be entitled to the land in dispute, if the state claimed it. As between the plaintiffs and defendants, it is appurtenant to the land of Eheiner, as a part of his riparian rights, and plaintiffs have no right to it.
The order appealed from should be affirmed. So ordered.
Book, J., absent, sick, took no part.
(Opinion published 59 N. W. 197.)
Application for reargument denied June 5, 1894.